 Case 1:20-cv-01217-JDT-cgc Document 6 Filed 10/29/20 Page 1 of 2                       PageID 30




                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF TENNESSEE
                               EASTERN DIVISION

JASON EDWARD LEE, SR.,                            )
                                                  )
       Plaintiff,                                 )
                                                  )
VS.                                               )           No. 20-1217-JDT-cgc
                                                  )
TENNESSEE DEPARTMENT OF                           )
CORRECTION, ET AL.,                               )
                                                  )
       Defendants.                                )


                          ORDER DISMISSING CASE,
          CERTIFYING AN APPEAL WOULD NOT BE TAKEN IN GOOD FAITH
              AND NOTIFYING PLAINTIFF OF APPELLATE FILING FEE


       On September 28, 2020, the Court issued an order dismissing Plaintiff Jason Edward Lee,

Sr.’s pro se complaint and granting leave to file an amended complaint. (ECF No. 5.) Lee was

warned that if he failed to file an amended complaint within twenty-one days, the Court would

dismiss the case in its entirety, assess a strike pursuant to 28 U.S.C. § 1915(g), and enter judgment.

(Id. at PageID 21-22.)

       Though Lee filed a timely amended complaint in another of his cases, Lee v. Corizon

Health, et al., No. 20-1216-JDT-cgc, he has not filed an amended complaint in this case, and the

time within which to do so has expired. Therefore, this case is DISMISSED with prejudice in its

entirety, and judgment will be entered in accordance with the September 28, 2020, order

dismissing the original complaint for failure to state a claim on which relief may be granted. Lee

is assessed his first strike under § 1915(g). This strike shall take effect when judgment is entered.

See Coleman v. Tollefson, 135 S. Ct. 1759, 1763-64 (2015).
 Case 1:20-cv-01217-JDT-cgc Document 6 Filed 10/29/20 Page 2 of 2                    PageID 31




       It is CERTIFIED, pursuant to 28 U.S.C. § 1915(a)(3) and Federal Rule of Appellate

Procedure 24(a), that any appeal in this case by Lee would not be taken in good faith. If Lee

nevertheless files a notice of appeal and wishes to pay the $505 appellate filing fee using the

installment procedures of the Prison Litigation Reform Act, 28 U.S.C. §§ 1915(a)-(b), he also must

submit a new in forma pauperis affidavit and a current copy of his inmate trust account statement

for the last six months.

       The Clerk is directed to prepare a judgment.

IT IS SO ORDERED.
                                                       s/ James D. Todd
                                                      JAMES D. TODD
                                                      UNITED STATES DISTRICT JUDGE




                                                2
